DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/920418 filed July 2, 2020. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 26, 2022.
The traversal is on the grounds that the apparatus cannot practice a different product as indicated by claim 13.  This is not found persuasive because claim 13 is not an independent claim, and does not control how the groups are designated. Furthermore, even if the conductor is grounded as indicated in claim 13, that still does not necessarily mean the conductive member must suppress an electric potential of the treatment container from increasing as required by the method group.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “liquid supply unit” in claims 1 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to the specification the “liquid supply unit” corresponds to a nozzle on an arm (par. 51).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagi et al. (US 2008/0070418).
Regarding claim 1: Miyagi et al. discloses a substrate processing apparatus having a substrate holding part (2) supporting a substrate (9), a liquid applying part (3) positioned above the substrate for supplying a liquid to the upper surface of the substrate (9), a cup part (41) which is a treatment container designed to accommodate the substrate holding part (2) and collect the treatment liquid applied by the liquid applying part (3), where a conductive film (47) or conductive members (47a,c) are provided on the inner or outer annular surface (411, 411a) of the cup part (41), embedded within the cup part (41), or in the case of multiple cup parts (42B-45B) multiple conductive films or members (47) are embedded or provided on the cup parts (42B-45B), where the conductive film or members (47) have a resistivity smaller than that of the main cup body (pars. 42-46, 65, 67, figures 6-31).   
Regarding claims 2-3: Miyagi et al. discloses that the cup part (41) or parts (42) include wall portions (411, 421, 431, 441, 451) and teaches that these wall portions retain the conductive film or members (47) and in some embodiments the members (47) are embedded within the walls (figures 6-8, 11-12, 18-19). 
Regarding claims 4, 11: Miyagi et al. discloses that the conductive film or member (47) can be present along the whole circumference of the cup (41) such that it is a single piece, or alternatively a metal cylindrical member (81) provided around the whole circumference (par. 67, 74, 99). 
Regarding claims 5, 12: Miyagi et al. discloses that the conductive members (47) can alternatively be provided in a number of discrete members (47c) provided in regular spaced apart intervals around the circumference of the wall (41), where the members (47c) can be considered chips (par. 72, figure 11).
Regarding claims 6-7 and 9: Miyagi et al. discloses an embodiment in which a ring-shaped groove (415) is provided within the annular sidewall (411) and filled with a conductive liquid (47b), or alternatively a metal (par. 114), where a ring-shaped lid member (416) closes off the conductive member (47b) within the annular sidewall (411) to achieve a flush fit with the peripheral surface of the annular sidewall (411) within the same plane (par. 70, figures 9-10). While Miyagi et al. does not explicitly say that lid is configured to open, it is inherent that any closing member such as the ring-shaped lid (416) can also be opened. 
Regarding claim 8: Miyagi et al. discloses that the ring-shaped groove (415) is sealed by way of the ring-shaped lid member (416) (par. 70). 
Regarding claim 10: Miyagi et al. discloses that the conductive film (47) can be installed on the outside of the cup (41) (see figure 6).
Regarding claim 13: Miyagi et al. discloses that the conductive film or member (47) is grounded by a ground part (61) (par. 65, figures 6+). 
Regarding claims 14-15: Miyagi et al. discloses that the cup is made of a fluorine resin such as Teflon, which is an insulating material (par. 46). 
Regarding claim 17: Miyagi et al. discloses that the conductive member which can be metal (par. 76) in one embodiment can be a conductive plate (490) or a plurality of plate members (147b) (par. 78, 135, figures 13, 29). Further the annular shape of the film (47) or cylindrical member (81) could cause them to be considered plates as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. as applied to claims 1-15 and 17 above.
Regarding claim 16: Miyagi et al. fails to explicitly disclose that the conductive member is a metal mesh member. However, Miyagi et al. does disclose that another possible method of preventing electric discharge is by using a mesh member (46) to adhere water splashed during processing, and causing that conductive water to be grounded via the mesh member (46) (pars. 60-61). While Miyagi et al. does not disclose that this is a metal mesh, it would have nevertheless been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and use a conductive metal mesh member (46) to adhere and ground splashed water because Miyagi et al. teaches that the mesh must be conductive (par. 60) and that metal can be used as a conductive material (par. 114), and further because trying from a finite number of solutions is not considered to be a patentable advance (MPEP 2143E).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagi et al. in view of Takahashi (US 2007/0207706).
Regarding claim 18: Miyagi et al. discloses a substrate processing apparatus having a substrate holding part (2) supporting a substrate (9) having a rotation mechanism (22) and vertical shaft (221) for rotating the substrate (9) (par. 44), a liquid applying part (3) positioned above the substrate for supplying a liquid to the upper surface of the substrate (9), a cup part (41) which is a treatment container designed to accommodate the substrate holding part (2) and collect the treatment liquid applied by the liquid applying part (3) where the cup becomes charged by friction of the splashing treatment fluid (par. 7), where a conductive film (47) or conductive members (47a,c) are provided on the inner or outer annular surface (411, 411a) of the cup part (41), embedded within the cup part (41), or in the case of multiple cup parts (42B-45B) multiple conductive films or members (47) are embedded or provided on the cup parts (42B-45B), where the conductive film or members (47) have a resistivity smaller than that of the main cup body designed to prevent electric discharging caused by the buildup of charge due to the treatment fluid (pars. 42-46, 65, 67, figures 6-31). Miyagi et al. discloses that the cup part (41) or parts (42) include wall portions (411, 421, 431, 441, 451) and teaches that these wall portions retain the conductive film or members (47) and in some embodiments the members (47) are embedded within the walls (figures 6-8, 11-12, 18-19).
Miyagi et al. fails to explicitly disclose supporting pins supporting the bottom of the substrate or chuck pins supporting the edges. However, Takahashi discloses a similar apparatus designed to prevent electrical discharge in a spin coating apparatus having a plurality of pins (82a) for supporting the bottom of the substrate (W) and holding portions (82b) which can also be considered pins for supporting the edges of the substrate (par. 49, figures 3-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of pins as taught by Takahashi for the apparatus of Miyagi et al. because Takahashi teaches that this helps both restrain movement of the substrate and prevent unwanted charge induction or discharging (par. 11, 16). 
Regarding claim 19: Miyagi et al. discloses an embodiment in which a ring-shaped groove (415) is provided within the annular sidewall (411) and filled with a conductive liquid (47b), or alternatively a metal (par. 114), where a ring-shaped lid member (416) closes off the conductive member (47b) within the annular sidewall (411) to achieve a flush fit with the peripheral surface of the annular sidewall (411) within the same plane (par. 70, figures 9-10). While Miyagi et al. does not explicitly say that lid is configured to open, it is inherent that any closing member such as the ring-shaped lid (416) can also be opened. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/13/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717